Citation Nr: 0708768	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-20 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected sebaceous cysts, multiple.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1948 to June 
1952.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the RO.  

The Board remanded this appeal back to the RO in August 2006 
for further development of the record.  



FINDING OF FACT

The service-connected mulitple sebaceous cysts is not shown 
to have been productive of a disability picture that more 
closely resembles that of deep inflamed nodules and pus-
filled cysts involving more than 40 percent of the face and 
neck with associated deep manifestations effecting various 
segments of the body, including the back and buttocks.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 30 percent for 
the service-connected sebaceous cysts, multiple have been 
met. 38 I §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.118 including 
Diagnostic Code (DC) 7803, 7828 (2006).  





REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a June 2004 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  

In this decision, the Court determined that VCAA notification 
did not require an analysis of the evidence already contained 
in the record and any inadequacies of such evidence, as that 
would constitute a preadjudication inconsistent with 
applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued prior to the appealed 
August 2004 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that she was awarded a disability evaluation and an effective 
date for that evaluation in the appealed August 2004 rating 
decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Service connection for the sebaceous cysts, multiple was 
granted in April 1953 and assigned a 10 percent evaluation.  
This 10 percent evaluation has remained in effect since that 
time.  

An initial VA examination in December 1952 found that the 
veteran had mulitple infected sebaceous cysts with scarring 
and draining sinuses involving the right cheek, the posterior 
neck, the buttocks and posterior thighs.  

From June 1997 to April 2004, the veteran received treatment 
in a private medical facility for various medical conditions, 
including treatment for a skin disorder.  

In a June 1997 record, the veteran was seen for a lesion 
removal on his left lower quadrant.  The veteran described 
the lesion as asymptomatic, non-tender and without any recent 
erythema or discharge.  

On examination, the lesion was noted to be 1cm in diameter, 
mildly erythematous, and slightly raised with abnormal 
borders.  Removal was accomplished, and the veteran was 
warned of the possible side effects and signs or symptoms of 
infection.  

In an October 2003 record, the veteran complained of a 
recurrent sebaceous cyst on his buttocks and right groin 
area.  The examiner noted the presence of a 1 cm erythematous 
area in the right groin and the right cheek and the gluteal 
fold.  The lesion in the gluteal fold was draining minimally.  
The veteran also had a 5 mm raised erythemas lesion on his 
chest which had a pearly border.  

In a March 2004 treatment record, the veteran reported that 
he had multiple skin lesions removed in January.  The skin 
lesion to the right of the groin was consistent with 
dermatofibrosarcoma protuberans.  Examination revealed a scar 
in the right pubic area with some induration.  The examiner 
recommended the veteran undergo a wide excision of the 
lesion.  

In an April 2004 treatment record, the veteran was seen for a 
status post lesion removal follow-up.  The examiner noted the 
pathology for the right buttock was consistent with 
hypertrophic scar or keloid rather than true cyst.  Re-
evaluation of the dermatofibrosarcoma protuberans shows good 
resolution of hematoma.

During a July 2004 VA examination, the veteran reported 
having had cysts that began in service during jump school.  
He reported infections on the back of his neck, arms, legs, 
face and buttocks.  He added that, in the past few months, he 
had cysts removed from the back of the neck, check, back and 
buttocks.  Additionally, he had a dermatofibrosarcoma removed 
from the groin in March 2004.  

The veteran had no lesions at the present time and did not 
use medication to treat them.  He reported that, in the past, 
the lesions would flare up, eventually break open and then 
drain.  He described them as feeling hard under his skin.  He 
had no side effects of the treatments, which was usually 
drainage.  Excluding the dermatofibrosarcoma, the other 
lesions were benign and did not cause loss of function.  The 
lesions were not urticaria or erythema multiforme.  

On examination, no cysts were swollen, seen or palpated on 
the face, back of the neck, abdomen, back or buttocks.  Scars 
were where the cysts had been drained.  He had one 8 inch 
scar across the pubis slightly to the right where the 
dermatofibrosarcoma was removed.  

There was no disfigurement of the face as a result of the 
scars.  Scars were visible on the back, neck and buttocks.  

In a July 2004 addendum VA examination, the veteran 
demonstrated an open lesion a quarter of an inch in diameter 
and an eighth of an inch deep on his right buttock.  It was 
red about an inch around it.  The examiner concluded the 
lesion was a draining sebaceous cyst.  It was noted that the 
cyst caused no particular inconvenience.  

In a February 2005 VA treatment record, the veteran 
complained of having a history of chronic recurrent sebaceous 
cysts.  He reported getting cystic lesions on the back and 
neck, around his buttocks, sometimes around his waistline, 
and in some other places.  Currently, the veteran 
demonstrated a 1cm sebaceous cyst on the right posterior 
thigh.  The cyst was treated with a Kenalog solution.  

Following the August 2006 Board remand, the veteran received 
an updated VA examination in September 2006 to determine the 
extent of sebaceous cyst scars on his neck, back, buttocks, 
groin region or any other identified area.  The examiner 
reviewed the claims file.  

The veteran did not exhibit any active cysts.  He reported 
previously having cysts on his neck, buttocks, abdomen and 
face.  The cysts would flare up at times and open up.  He had 
not had an active cyst in three years.  

On examination, he had a 1 inch vertical scar on his right 
cheek.  It was very fine, non-tender and under 1 mm wide.  
The scar was not painful or attached.  It was normal skin, 
flat, stable and superficial.  It was not atrophic, scaling 
or inflamed.  It did not disturb the skin and there was no 
limitation of motion or disfigurement.  On the left cheek, 
there was a 2 mm dimple where a cyst was opened and the scar 
was of no consequence and barely visible.  

On the neck, right and left posterior, he had some areas that 
are 1-2 inches in area.  There were a lot of scars and they 
were dimpled.  There was no pain in the areas and the skin is 
thickened, but it was stable.  It was a bit irregular because 
of the open things, and the scars were multiple in those 
areas.  They were not inflamed or red, and there was no 
keloid on the back of the neck.  There was no limitation of 
motion due to the scars.  

In the right lower quadrant, the veteran the veteran 
demonstrated a dimple scar.  He also had dimple scars in both 
the right and left sacroiliac areas which were normal and 
asymptomatic.  

On the right side of his buttocks, the veteran had a 4-inch 
scar, which was .24 inch wide without symptoms.  This scar 
was superficial, stable and flat without pain, adhesions, 
keloids or distortion of tissue.  He had other dimpled scars 
on the right and left buttocks that were very tiny, small, 
tender and of no consequence.  

The examiner concluded that the veteran's sebaceous scars as 
described above were not sore and displayed no symptoms.  He 
noted that the veteran reported the scars on the back of the 
neck swelled at times, but there had not been discharge in a 
long time.  

The RO has evaluated the veteran's sebaceous cyst scars under 
38 C.F.R. § 4.118, Diagnostic Codes (DC) 7819-7803 (2006).  
DC 7819 contemplates benign skin neoplasms and provides that 
such injuries should be rated as disfigurement of the head, 
face, or neck (DC 7800), scars (DC 7801-7805), or impairment 
of function.  

Under DC 7803, a 10 percent evaluation is for application for 
a showing of superficial, unstable scars.  Note 1 under this 
diagnostic code provides that an unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Note 2 provides a superficial scar is one not 
associated with underlying soft tissue damage.  

However, the Board finds, given the nature of the 
manifestations over the years, that the service-connected 
multiple sebaceous cysts is shown to be more appropriately 
rated and assigned a 30 percent rating under the provisions 
of DC 7828.  

In this case, the service-connected disability picture is 
shown to have more closely approximated the criteria 
reflected by deeply inflamed nodules and pus-filled cysts 
involving more than 40 percent of the face and neck with deep 
lesions involving other portions of the body.  

Accordingly, a 30 percent rating, but not higher is for 
application in this case.  



ORDER

An increased rating of 30 percent for the service-connected 
sebaceous cysts, multiple is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


